DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 01/08/2021 has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Relevant art:
D1: Pang (US 20110068007)
D2: Kempe (WO 9961865)
D3: Moser (EP 2966490)

With regard to claim 1, D1 teaches a dichroic mirror array, in at least fig. 6, in which a plurality of dichroic mirrors (30) of numbers 1, 2, . . . , N (1, 2, 3, 4) are arranged in a numerical order in a first direction with N≥2, wherein a normal vector on a front surface of the plurality of dichroic mirrors is configured by a sum of a positive component in the first direction (moving left parallel between mirrors) and a negative 
D1 fails to expressly disclose, wherein, with 0≤θ0≤90º, when an average of angles which are formed by the plurality of normal vectors and a direction opposite to the second direction is referred to as θ0, an average of refractive indices of substrates of the dichroic mirrors is referred to as n0, an average of widths of the substrates of the dichroic mirrors is referred to as α, an average of thicknesses of the substrates of the dichroic mirrors is referred to as β, and an average of intervals between the dichroic mirrors is referred to as x, and with 2≤n≤N (variable definitions), when an average of distances by which an end of the nth dichroic mirror in the second direction is shifted in the direction opposite to the second direction with respect to an end of the (n-1)th dichroic mirror in the second direction is referred to as yz, θ0, n0, α, β, x, and yz satisfy a predetermined relationship so as to increase an opening width of the dichroic mirror array or reduce an optical path length thereof.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with respect to wherein, with 0≤θ0≤90º, when an average of angles which are formed by the plurality of normal vectors and a direction opposite to the second direction is referred to as θ0, an average of refractive indices of substrates of the dichroic mirrors is referred to as n0, an average of widths of the substrates of the dichroic mirrors is referred to as α, an average of thicknesses of the substrates of the dichroic mirrors is referred to as β, and an average of intervals between the dichroic mirrors is referred to as x, and with 2≤n≤N (variable definitions), when an average of distances by which an end of the nth 0, n0, α, β, x, and yz satisfy a predetermined relationship so as to increase an opening width of the dichroic mirror array or reduce an optical path length thereof.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 12/23/2020, the above subject matter has been found to be in a state of allowance.
With regard to claims 2-5, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 6, D1 teaches a light detection apparatus, in at least figure 6, and a sensor; wherein the dichroic mirror array (30) is configured by arranging a plurality of dichroic mirrors of numbers 1, 2, . . . , N (1, 2, 3, 4) in a numerical order in a first direction with N≥2, wherein a normal vector on a front surface of the plurality of dichroic mirrors is configured by a sum of a positive component in the first direction (between mirrors) and a negative component in a second direction perpendicular to the first direction (leaving mirrors), wherein the plurality of normal vectors are substantially parallel to each other (shown in figure 6 both between and leaving mirrors),.
D1 fails to expressly disclose wherein a maximum diameter, which is in an optical path section of an optical path length Δs, of an effective light beam of a light beam which is incident on the sensor to be detected is given as Фm(Δs) as a function of Δs, comprising: a dichroic mirror array, in at least figure 2; wherein, with 0≤θ0≤90.degree., 0, an average of refractive indices of substrates of the dichroic mirrors is referred to as n0, an average of widths of the substrates of the dichroic mirrors is referred to as α, an average of thicknesses of the substrates of the dichroic mirrors is referred to as β, and an average of intervals between the dichroic mirrors is referred to as x, and with 2≤n≤N (definitions of variables), when an average of distances by which an end of the nth dichroic mirror in the second direction is shifted in the direction opposite to the second direction with respect to an end of the (n-1)th dichroic mirror in the second direction is referred to as yz, Δs, Фm(Δs), N, θ0, n0, α, β, x, and yz satisfy a predetermined relationship such that the at least one light beam is capable of being detected by the sensor using the dichroic mirror array.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with respect to wherein a maximum diameter, which is in an optical path section of an optical path length Δs, of an effective light beam of a light beam which is incident on the sensor to be detected is given as Фm(Δs) as a function of Δs, comprising: a dichroic mirror array, in at least figure 2; wherein, with 0≤θ0≤90º, when an average of angles which are formed by the plurality of normal vectors and a direction opposite to the second direction is referred to as θ0, an average of refractive indices of substrates of the dichroic mirrors is referred to as n0, an average of widths of the substrates of the dichroic mirrors is referred to as α, an average of thicknesses of the substrates of the dichroic mirrors is referred to as β, and an average of intervals between the dichroic mirrors is referred to as x, and with 2≤n≤N (variable definitions), when an average of 0, n0, α, β, x, and yz satisfy a predetermined relationship so as to increase an opening width of the dichroic mirror array or reduce an optical path length thereof.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 12/23/2020, the above subject matter has been found to be in a state of allowance.
With regard to claims 7-12, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 13, D1 teaches a light detection apparatus, in at least figure 6,  and a sensor .a dichroic mirror array, in at least figure 2, in which N dichroic mirrors (30) are arranged with N≥2;  wherein the dichroic mirror array is configured by arranging a plurality of dichroic mirrors of numbers 1, 2, . . . , N (1, 2, 3, 4) in numerical order in a first direction, wherein a normal vector on a front surface of the N dichroic mirrors is configured by a sum of a positive component in the first direction (between mirrors) and a negative component in a second direction perpendicular to the first direction (leaving mirrors), wherein the N normal vectors are substantially parallel to each other (shown in figure 6 both between and leaving mirrors), 
However D1 fails to expressly disclose comprising: a condenser lens array in which M condenser lenses are arranged which separately collect light that is emitted from light emission points of a light emission point array in which M light emission points 
.

Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 12/23/2020, the above subject matter has been found to be in a state of allowance.
With regard to claims14-20, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872